         Case 1:19-cr-01631-KWR Document 107 Filed 02/03/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )         CRIMINAL NO. 19-1631 JB
                                              )
       vs.                                    )
                                              )
                                              )
KAMAH BHULA, a.k.a. “Rocky,”                  )
JOHNATHAN CRAFT, a.k.a.                       )
“Jonathan Craft,” a.k.a., “YN,”               )
a.k.a. “Wayan,”                               )
EDDIE HILL,                                   )
WILLIE HORTON,                                )
OMRAM, LLC, and                               )
PRAGNESHKUMAR PATEL,                          )
a.k.a. “Pete.”                                )
                                              )
                       Defendants.            )

               STIPULATED ORDER GRANTING PROTECTIVE ORDER

       THIS MATTER having come before the Court on the United States’ Motion

For Protective Order filed February 3, 2020, and the Court having reviewed the motions and

grounds set forth therein, FINDS that the motion should be granted.

       NOW, THEREFORE, IT IS HEREBY ORDERED Defendant Hill will join in the

previously filed protective order, Document 93, filed January 14, 2020. The protections and

conditions ordered in that pleading will now apply to Mr. Hill.

       FURTHERMORE, IT IS HEREBY ORDERED that any disclosure of any forthcoming

material and information in this regard shall be subject to the following restrictions:

               a.      The government will provide, without redaction, the Personal Identifying

                       Information (PII) of individuals to the extent that the PII is present in




                                                  -1-
Case 1:19-cr-01631-KWR Document 107 Filed 02/03/20 Page 2 of 3



          discoverable materials relating in discs labeled “Discovery Subject to

          Protective Order;”

    b.    Restricting the use of the disclosed material to preparation and litigation of

          this case, use as substantive evidence in court, impeachment of witnesses,

          refreshing a witness’s recollection or testing a witness’s credibility;

    c.    The defendant will be allowed to view, but not retain the disclosed material

          containing PII during the course of the litigation (although the defendant is

          entitled to review the materials with his counsel or members of the defense

          team), unless the PII is redacted;

    b.    Barring the defendant from disseminating the disclosed material or its

          contents to anyone other than his own defense attorney, his own defense

          expert witnesses, his own support staff, the defendant or his own

          investigators in connection with his case. The material subject to this

          Protective Order shall not be shown to other inmates;

    c.    The defendant shall not disseminate the disclosed material to his co-

          defendant unless and until a protective order is granted in relation to his co-

          defendant; and

    d.    If the defendant wishes to file the unredacted disclosed material in a court

          pleading, the defendant is responsible for either redacting the PII, including

          full names of victims or potential witness, or filing such pleading under seal.

          For purposes of clarity, potential victims or witness includes anyone

          identified in the disclosed material who is not employed by law enforcement

          or charged in the case.


                                    -2-
        Case 1:19-cr-01631-KWR Document 107 Filed 02/03/20 Page 3 of 3



              e.      The material may be disclosed to any newly entered or substituted attorney

                      for the defendant, who shall be subject to the same restrictions as the

                      defendant’s former attorney.

       WHEREFORE, the United States’ Motion for Protective Order is granted.


                                                     __________________________________________
                                                       KEA W. RIGGS
                                                       United States District Judge


SUBMITTED BY:

LETITIA CARROLL SIMMS
Assistant United States Attorney


APPROVED BY:

NICOLE MOSS
Attorney for Kamal Bhula

MARSHALL J. RAY
Attorney for Jonathan Craft

ROBERT GORENCE
JASON BOWLES
Attorneys for Pragneshkumar Patel

WAYNE BAKER
Attorney for Eddie Hill

THOMAS M. CLARK
Attorney for Willie Horton




                                             -3-
